Exhibit 10.18
Action Required: Must be returned by July 23, 2008

     
CHS Inc.
  New Plan Participants
 
  2008 Plan Agreement and Election Form
 
  Deferred Compensation Plan

     
 
   
Name (Last, First, Middle Initial)
  Social Security Number

You may use this form to:

  ¨   Indicate the amount or percentage of your Base Salary that you wish to
defer during the 2008 Plan Year.     ¨   Elect to receive a Scheduled
Distribution (optional)     ¨   Select the form of your Retirement Benefit
(required)     ¨   Select form of your Disability Benefit payment (required)    
¨   Select form of Change in Control payment (required)     ¨   Allocate new
deferrals and new company contributions among the available investment options.



     
Deferral Election -
Employee
  Please select all that apply; fill in the appropriate blanks with whole
percentages or whole dollar amounts.
 
   
o Base Salary
  I elect to defer                      % or $                     of my Base
Salary earned in 2008.
 
   
o Non-Participation
  I elect not to participate in the 2008 Plan Year.
 
   
Optional Scheduled
Distribution Election
  Required if you selected to defer income.
 
   
(Select one option)
   
 
   
Optional Scheduled
Distribution
Election*
  Please fill in each blank if you wish to receive a Scheduled Distribution.

o   I irrevocably elect to receive a Scheduled Distribution of my 2008 Annual
Deferral Amount, as well as any investment gains or losses attributable to such
amounts, payable within 60 days of January 1, ___ (must be 2011 or later). If
you elect to receive a Scheduled Distribution on a date following your
Retirement, the Scheduled Distribution will be paid on the date you have elected
above, rather than as part of your Retirement Benefit.       Please state the
percentage of the Annual Deferral Amount (and any investment gains or losses)
you would like to receive as a Scheduled Distribution: ___%.

 

*   If you choose not to elect a Scheduled Distribution, or you elect to receive
less than 100% of your Annual Deferral Amount as a Scheduled Distribution, the
remainder of your Annual Deferral Amount, and any related investment gains or
losses, will be paid to you along with the rest of your vested Account Balance
pursuant to the Plan. You may elect to postpone the distribution of a previously
designated Scheduled Distribution, provided (i) you submit a properly completed
Scheduled Distribution Change Form to the Committee at least one year prior to
your previously designated Scheduled Distribution date, (ii) the new Scheduled
Distribution date you select is at least five years after your previously
designated Scheduled Distribution date, and (iii) the election of the new
Scheduled Distribution date is not effective until at least one year after the
date the election is made. You may postpone each scheduled distribution no more
than three times.  

 

*   You may elect to defer up to a maximum of 30% of Base Salary, 100% of Bonus,
and 100% of Director Fees. The minimum aggregate deferral amount for Base Salary
and/or Bonus is $2,000. There is no minimum deferral amount for Director Fees.
The minimum deferral amounts will be pro-rated in accordance with the terms of
the Plan for any Participant who commences participation in the Plan after the
first day of a Plan Year.

  New Participant Election   1





--------------------------------------------------------------------------------



 



Action Required: Must be returned by July 23, 2008

     
CHS Inc.
  New Plan Participants
 
  2008 Plan Agreement and Election Form
 
  Deferred Compensation Plan

     
 
Name (Last, First, Middle Initial)
   



     
Retirement Benefit
Distribution Election*
  Please select lump sum or annual installments; fill in the number of years, if
necessary.

þ   I elect to receive a Retirement Benefit in the manner indicated below, to
the extent allowed by the Plan (select one payment option below). This election
will apply to all Retirement Benefits.

  o   A lump sum payment     o   Annual installments for ___ years (up to
10 years).

 

*   After the initial enrollment, you may make a one-time election to change the
form of your Retirement Benefit payment, as long as (i) you submit a properly
completed Benefit Distribution Change Form to the Committee at least one year
prior to your Retirement, (ii) your first Retirement Benefit payment is delayed
by at least five years following the date on which such payment would otherwise
commence, and (iii) the election to change the form of your Retirement Benefit
payment is not effective until at least one year after the date the election is
made. Please note that if your election to change the form of your Retirement
Benefit payment would result in the shortening of the length of the payment
period of such benefit (e.g., a change from annual installments to a lump sum
payment; from 10 annual installments to 5 annual installments, etc.), and the
Committee determines such election to be inconsistent with applicable tax law,
the election will not be effective.  



     
Disability Benefit
Distribution
Election*
  Please select lump sum or annual installments; fill in the number of years, if
necessary.

þ   I elect to receive a Disability Benefit in the manner indicated below, to
the extent allowed by the Plan (select one payment option below). This election
will apply to all Disability Benefits.

  o   A lump sum payment     o   Annual installments for ___ years (up to
10 years).

 

*   After the initial enrollment, you may elect to change the form of your
Disability Benefit payment, as long as you submit a properly completed Benefit
Distribution Change Form to the Committee at least one year prior to the date on
which you become Disabled. Please note that if your election to change the form
of your Disability Benefit payment would result in the shortening of the length
of the payment period of such benefit (e.g., a change from annual installments
to a lump sum payment; from 5 annual installments to 3 annual installments,
etc.), and the Committee determines such election to be inconsistent with
applicable tax law, the election will not be effective.  

  New Participant Election   2





--------------------------------------------------------------------------------



 



Action Required: Must be returned by July 23, 2008

     
CHS Inc.
  New Plan Participants
 
  2008 Plan Agreement and Election Form
 
  Deferred Compensation Plan

     
 
Name (Last, First, Middle Initial)
   



     
Change in Control Distribution Election
  Please select one box below.
 
   
o Change in Control Benefit
  I irrevocably elect to receive a Change in Control Benefit equal to my vested
Account Balance upon the occurrence of a Change in Control.
 
   
o No Benefit
  I irrevocably elect to have my Account Balance remain in the Plan and continue
to be subject to the terms and conditions of the Plan upon a Change in Control.



     
New Deferrals/ Contributions Allocation Election
  Please select in whole percentage increments; the total must equal 100%.

I elect to allocate my new deferrals and new company contributions to the
following Measurement Funds:

         
o
  Vanguard Prime Money Market Fund                       %
 
       
o
  Vanguard LifeStrategy Income Fund                       %
 
       
o
  Vanguard LifeStrategy Conservative Growth Fund                       %
 
       
o
  Vanguard LifeStrategy Moderate Growth Fund                       %
 
       
o
  Vanguard LifeStrategy Growth Fund                       %
 
       
o
  Ten-Year T-Note Fund                       %  

  New Participant Election   3





--------------------------------------------------------------------------------



 



Action Required: Must be returned by July 23, 2008

     
CHS Inc.
  New Plan Participants
 
  2008 Plan Agreement and Election Form
 
  Deferred Compensation Plan

Unless otherwise provided in this Agreement, the capitalized terms in this
Agreement shall have the same meaning as under the Plan’s master plan document
(the “Plan Document”) a copy of which has been made available to the
Participant. The Plan Document is hereby incorporated into and made a part of
this Agreement as though set forth in full in this Agreement. The Participant
hereby acknowledges that he or she has read and understands this Agreement and
the Plan Document and as a condition to participation in the Plan, the
Participant must complete, sign, date and return to the Committee an original
copy of this Agreement, various Election Forms as required by the Committee, and
a Beneficiary Designation.
This Agreement shall inure to the benefit of, and be binding upon the Employer,
its successors and assigns, and the Participant. Subject to ERISA, the
provisions of this Plan shall be construed and interpreted according to the
internal laws of the State of Minnesota without regard to its conflicts of laws
principles.

             
ACKNOWLEDGED AND AGREED:
      ACCEPTED:    
 
                   
Print Participant Name
  Employee Number   For the Committee   Date
 
                       
Signature of Participant
  Date        

  New Participant Election   4

